DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claims1, a method), machine (claims 8 and 15) which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical/mental process.  The limitations include 
calculating a preference score for one or more chemical reaction pathways to the target compound based on one or more chemical reactions, wherein a higher value of the preference score is representative of the one or more chemical pathways containing those of the one or more chemical reactions that are specifically preferred by the user, relative to others of the one or more chemical reactions, to achieve the target compound according to a given practical context specific to the user; and determining one or more preferred chemical reaction pathways to the target compound using a modified retrosynthetic analysis according to the preference score for one or more chemical reactions.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that receives target compound data of a target compound a user intends to synthesize.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “receiving target compound data of a target compound a user intends to synthesize” is a generic element for data gathering.  Therefore the claims are found to be patent ineligible.  
The elements of “a processor” is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 2-7 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-6 are merely extensions of abstract ideas with no additional elements.
Regarding claim 7, The limitation “providing the one or more preferred chemical reaction pathways in an interactive graphical user interface ("GUI")” is mere displaying results of the mathematical formula, which is insignificant extra-solution activity.  Therefore the abstract idea is not integrated into the practical application.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	Claims 8 and 15 are rejected under 35 U.S.C. 101 for the same rational as in claim 1.
	Dependent claim(s) 9-14 and 16-20 (depending directly or indirectly of claims 8 or 15) when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 9-14 and 16-20 are merely extensions of abstract ideas with no additional elements.
Regarding claims 14 and 20, The limitation “provide(s) the one or more preferred chemical reaction pathways in an interactive graphical user interface ("GUI")” is mere displaying results of the mathematical formula, which is insignificant extrasolution activity.  Therefore the abstract idea is not integrated into the practical application.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15 recite the limitation “wherein a higher value of the preference score is representative of the one or more chemical pathways containing those of the one or more chemical reactions that are specifically preferred by the user, relative to others of the one or more chemical reactions, to achieve the target compound according to a given practical context specific to the user”. There is no mention of “wherein a higher value of the preference score is representative of the one or more chemical pathways containing those of the one or more chemical reactions that are specifically preferred by the user, relative to others of the one or more chemical reactions, to achieve the target compound according to a given practical context specific to the user” in the disclosure of this application. Therefore, the specification does not sufficiently describe this limitation in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.    

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siva Kimar et al. (Pub. No. US 2017/0121852) (hereinafter Siva Kimar) in view of Kim et al. (Pub. No. US 2016/0196323) (hereinafter Kim).
As per claims 1, 2, 8, 9, 15 and 16, Siva Kimar teaches receiving target compound data of a target compound a user intends to synthesize (see paragraphs [0006] and [0010]); calculating a preference score (i.e. computing similarity between multi-directionally predicted output molecule(s)) for one or more chemical reaction pathways to the target compound based on one or more chemical reactions (see paragraph [0011]); and determining one or more preferred chemical reaction pathways to the target compound using a modified retrosynthetic analysis according to the preference score for one or more chemical reactions (see paragraphs [0006] and [0011], predict chemical pathways). Regarding computer program product and non-transitory computer-readable storage medium (see paragraphs [0069], [0165] and claim 7).
Siva Kimar fails to explicitly teach that a higher value of the preference score is representative of the one or more chemical pathways containing those of the one or more chemical reactions that are specifically preferred by the user, relative to others of the one or more chemical reactions, to achieve the target compound according to a given practical context specific to the user.
Kim teaches “selecting at least one of the chemical pathway, the reaction, and the molecule, of which the composite score is greater than a threshold value in the input data” (paragraph [0024]) and “selecting a chemical pathway, a reaction, and/or a molecule in the input data having an assigned composite score meeting or exceeding a defined threshold value” (see paragraph [0068]) (also see paragraphs [0012] and [0013]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s teaching into Siva Kimar’s invention because it would enable a prediction or selection of an appropriate chemical pathway. Therefore, reducing redundancy in pathway prediction computation and computed pathway data.
As per claims 3, 10 and 17, Siva Kimar further teaches receiving a list of chemical reaction pathways preferred by the user; or receiving a list of chemical reaction pathways non-preferred by the user (see paragraph [0013]).
As per claims 4 and 11, Siva Kimar further teaches receiving one or more reaction rules from a reaction rule database for determining the one or more preferred chemical reaction pathways; or receiving one or more reaction types describing a type of reaction for determining the one or more preferred chemical reaction pathways (see paragraph [0012]).
As per claims 5, 12 and 18, Siva Kimar further teaches collecting feedback relating to the or more preferred chemical reaction pathways; or searching for one or more alternative preferred chemical reaction pathways according to the feedback (see paragraph [0010], “using the representative member of each group of similar molecules and the non-similar multi-directionally predicted output molecule(s) as multi-directionally predicting output molecule(s) inputs for next reaction prediction step. Finally, the method further includes connecting together the start compounds, the multi-directionally predicted output molecule(s), the target compound molecule(s), the multi-directionally predicted output molecule(s), and the sequences of the reaction prediction steps to predict the chemical pathway”).
As per claims 6, 13 and 19, Siva Kimar further teaches initializing a machine learning operation to predict one or more reactants from one or more products and learn one or more starting materials required for synthesizing the target compound (see paragraph [0014]).
As per claims 7, 14 and 20, Siva Kimar further teaches providing the one or more preferred chemical reaction pathways in an interactive graphical user interface ("GUI") (see paragraph [0165]).

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot. However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (Pub. US 2016/0196323).
	The examiner notes that a 35 U.S.C 101 rejection has been added in this application.
    
        Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857